                                        Case 3:16-cv-00236-WHO Document 1156 Filed 01/15/21 Page 1 of 1




                                   1

                                   2

                                   3                                   UNITED STATES DISTRICT COURT

                                   4                                  NORTHERN DISTRICT OF CALIFORNIA

                                   5

                                   6     PLANNED PARENTHOOD                                Case No. 16-cv-00236-WHO
                                         FEDERATION OF AMERICA, INC., et al.,
                                   7                    Plaintiffs,                        ORDER ON REMAINING MOTIONS
                                   8                                                       TO SEAL
                                                 v.
                                   9                                                       Re: Dkt. Nos. 333, 573, 749, 1155
                                         CENTER FOR MEDICAL PROGRESS, et
                                  10     al.,
                                                        Defendants.
                                  11

                                  12          Pursuant to the agreement of the parties, the Clerk shall UNSEAL the following
Northern District of California
 United States District Court




                                  13   documents: Dkt. Nos. 333-2; 573-2 (Exhibit C); 573-3 (Exhibit D); 573-4 (Exhibit E); 573-5

                                  14   (Exhibit F); 573-6 (Exhibit G); 573-7 (Exhibit H); 573-8 (Exhibit I); 573-9 (Exhibit J); 573-10

                                  15   (Exhibit M); 573-11 (Exhibit N); 573-12 (Exhibit Q); 573-14 (Exhibit T); 573-15 (Exhibit U); and

                                  16   573-16.

                                  17          With respect to Dkt. No. 573-13 (Exhibit R) and Dkt. No. 749-3, other than the redactions

                                  18   on pages 24 and 25 which plaintiffs agree may be unsealed, the remaining material (portions of the

                                  19   Smith report related to the transcript of Dr. Nucatola’s congressional interview) that was not

                                  20   considered at trial and was produced under a strict confidentiality order by Magistrate Judge

                                  21   Chooljian, shall remain under seal. Within five days of this Order, defendants shall file a revised

                                  22   redacted version of Dkt. No. 573-13 and 749 consistent with this Order.

                                  23          IT IS SO ORDERED.

                                  24   Dated: January 15, 2021

                                  25

                                  26
                                                                                                    William H. Orrick
                                  27                                                                United States District Judge
                                  28
